DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15: it is unclear whether “and a hollow portion” in line 5 means that each frame flange includes an opening and a hollow portion or if each opening is for connecting the frame flange to a frame and a hollow portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Hosoi et al. (US 5,816,112).
Regarding independent claim 15: Hosoi teaches a base for a mounting assembly that couples an accessory to a frame (1) comprising: 
a base (10) including a plurality of frame flanges (14), each frame flange including at least one opening therein for connecting the respective frame flange to a frame (see fig. 3) and a hollow portion (15); the hollow portion comprising:
(the bottom) including a tapered socket (37); 
an internal interlocking portion (16/38) adjacent to the tapered socket (see fig. 2); and 
a securing end (the top) opposite from the receiving end.
Regarding claim 16: Hosoi provides the base of claim 15, further comprising: an angled portion at the securing end (the arm portions 14 are angled).
Regarding claim 17: Hosoi provides the base of claim 15, further comprising: a clocking feature (fig. 3: the flange 23 could serve as a clocking feature). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-12, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi et al. (US 5,816,112) in view of Cymbal (US 5,366,316).
Regarding independent claim 1: Hosoi teaches a mounting assembly (fig. 3) for coupling an accessory to a frame (1) comprising:
a base (boss plate 10) configured to be coupled to the frame (via arm portions 14, see figs. 2-3); the base having a hollow portion (bore 15); the hollow portion comprising: 
a receiving end (fig. 3: the bottom) including a tapered socket (37); 
an internal interlocking portion (16/38) adjacent to the tapered socket (see fig. 2); and 
a securing end (the top) opposite from the receiving end; 
a shaft (30) configured to be connected to an accessory at a first end (the distal end, not shown), the shaft configured to be received in the hollow portion of the base in an engaged position (as shown in fig. 2), the shaft comprising: 
a tapered boss (33), the tapered boss configured to engage the tapered socket (see fig. 2); 
an external interlocking portion (32) adjacent to the tapered boss configured to engage the internal interlocking portion (see figs. 2-3); and 
a second end (the top) opposite from the first end, the second end including a threaded surface (31); 
wherein when the shaft is in an engaged position, the shaft is static in the hollow portion of the base (the meshed interlocking portions fix the shaft relative to the base).
Hosoi is silent to the second end of the shaft being hollow at the threaded surface and fails to teach an accessory flange disposed on the first end of the shaft and including a plurality of holes to connect the accessory flange to an accessory.
(86) configured to be connected to an accessory (such as 76’) at a first end (at 92), the shaft comprising an accessory flange (the portion aft of the tapered flange and containing apertures 96) disposed on the first end of the shaft, the accessory flange including a plurality of holes (96) to connect the accessory flange to an accessory (by bolt 98) and a tapered boss adjacent to the accessory flange (fig. 3: shown between 90 and 96), wherein the second end (at 90) of the shaft is hollow (fig. 3: the shaft 86 is shown to be hollow). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the steering arrangement of Hosoi with an intermediate shaft having an accessory flange and a hollow second end as taught by Cymbal for the purpose of enabling a manufacturer to have many different intermediate shaft assemblies with a minimum number of different standard component elements (Cymbal c. 4, ℓ. 48-52).
Regarding independent claim 18: Hosoi teaches a shaft for a mounting assembly that couples an accessory to a frame (1) comprising:
a shaft (30) configured to be connected to an accessory at a first end (distal, not shown), the shaft configured to be received in a hollow portion (15) of a base (10) in an engaged position (see fig. 2), the shaft comprising: 
a tapered boss (33), the tapered boss configured to engage a tapered socket (37) in the base (see fig. 2); 
an external interlocking portion (32) adjacent to the tapered boss configured to engage an internal interlocking portion (16/38) in the base (see figs. 2-3); and 
a second end (the top) opposite from the first end, the second end including a threaded surface (31) on a cylindrical portion (see fig. 3).

Cymbal teaches a steering arrangement, as does Hosoi, comprising a shaft (86) configured to be connected to an accessory (such as 76’) at a first end (at 92), the shaft comprising an accessory flange (the portion aft of the tapered flange and containing apertures 96) disposed on the first end of the shaft, the accessory flange including a plurality of holes (96) to connect the accessory flange to an accessory (by bolt 98) and a tapered boss adjacent to the accessory flange (fig. 3: shown between 90 and 96), wherein the second end (at 90) of the shaft is hollow (fig. 3: the shaft 86 is shown to be hollow). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the steering arrangement of Hosoi with an intermediate shaft having an accessory flange and a hollow second end as taught by Cymbal for the purpose of enabling a manufacturer to have many different intermediate shaft assemblies with a minimum number of different standard component elements (Cymbal c. 4, ℓ. 48-52).
Regarding claim 2: Hosoi provides the mounting assembly of claim 1, further comprising (see Hosoi): a nut (40) configured to be threaded onto the threaded surface of the shaft (see fig. 2); wherein when the nut is tightened, the shaft is secured into an engaged position (c. 4, ℓ. 5-14).
Regarding claim 3: Hosoi provides the mounting assembly of claim 2, wherein the nut is a conically shaped nut (fig. 2: nut 40 has a conically shaped base), the base further comprises an angled portion (at 21) at the securing end to receive the conically shaped nut (see fig. 2).
Regarding claim 4: Hosoi provides the mounting assembly of claim 1, wherein the shaft further comprising a cylindrical portion disposed on the second end adjacent to the threaded surface (fig. 3: cylindrical portion below 33 on shaft 30).
Regarding claim 5: Hosoi provides the mounting assembly of claim 4, wherein the cylindrical portion is smooth (see fig. 3).
Regarding claims 6 and 7: Hosoi provides the mounting assembly of claim 2, and may be considered to provide a washer (fig. 2: at 21) between the nut (40) and the base (10) when the nut is tightened and the shaft is secured into the engaged position (see fig. 2), wherein compression of the washer is provided by the nut threadingly engaging with the threaded surface on the shaft (c. 4, ℓ. 5-14). If however fixing device 17 or inner portion 21 thereof is not a washer, in the alternative, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided a washer between the nut and base of Hosoi for the purpose of spreading the force of the nut over a larger area.
Regarding claim 8: Hosoi provides the mounting assembly of claim 2, but Hosoi is silent to a conically shaped washer. However, the examiner has taken Official Notice (Office Action of 20 July 2020, page 7, regarding claims 2-3 and 6-9) that conically shaped washers are known prior art. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the arrangement of Hosoi with a conically shaped washer, such as a Belleville washer, for the purpose of applying a securing spring force to keep the joint secure when the nut is fastened.
Regarding claim 9: Hosoi provides the mounting assembly of claim 8, wherein the base further comprises an angled portion (at 21) at the securing end to receive the conically shaped washer (considered capable of receiving a conically shaped washer).
Regarding claim 10: Hosoi provides the mounting assembly of claim 1, wherein the base (10) and shaft (30) are releasably coupled with a fastener member (nut 40 / screws 24 as shown in figs. 5-9).
Regarding claim 11: Hosoi provides the mounting assembly of claim 10, but is silent to the fastener member being a quick-release lock pin. However, the examiner takes Official Notice that quick-release lock pins are known. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the bolts of Hosoi as quick-release lock pins for the purpose of faster assembly and disassembly.
Regarding claim 12: Hosoi provides the mounting assembly of claim 1, further comprising a clocking feature (fig. 3: the flange 23 could serve as a clocking feature) disposed on at least one of the base and the shaft (on base 10).
Regarding claim 21: Hosoi provides the shaft according to claim 18, further comprising: a clocking feature (fig. 3: the flange 23 could serve as a clocking feature).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 15-18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647